
	
		II
		111th CONGRESS
		1st Session
		S. 1632
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mrs. Boxer (for herself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require full and complete public disclosure of the
		  terms of home mortgages held by Members of Congress.
	
	
		1.Requiring mortgage
			 disclosureSection
			 102(a)(4)(A) of the Ethics in Government Act of 1978 (5 U.S.C. App) is amended
			 by inserting after spouse the following: , except that
			 this exception shall not apply to a reporting individual described in section
			 101(f)(9).
		
